


FUEL TECH, INC.


2014 Executive Officer Incentive Plan


1.THE PLAN


1.1    Objectives. The Executive Officer Incentive Plan (“EOIP”) of Fuel Tech,
Inc., a Delaware corporation, (the “Company”), is designed to provide each
Participant with financial incentives based upon Company financial results,
measured in terms of Adjusted EBITDA, Revenues and APC Bookings. The EOIP is an
annual bonus plan based on the Company’s fiscal performance in 2014. Capitalized
terms not otherwise defined shall have the meanings set forth in Section 4
below.


1.2    Plan Supersedes All Prior Short-Term Incentive Compensation Programs for
Participants. This EOIP supersedes and replaces all prior cash incentive
compensation programs for all Participants.


2.    ELIGIBILITY


2.1    Participants. The Company’s Chief Executive Officer, Chief Operating
Officer, Chief Financial Officer, Executive Vice President of Marketing and
Sales and Senior Vice President and General Counsel shall each be a Participant
in the EOIP. The Committee, in its business discretion, may subjectively decide
to designate additional full-time senior management employees of the Company to
be Participants in the EOIP after consideration of the recommendations of the
Company’s Chief Executive Officer. The addition of new full-time senior
management employees to the EOIP would require modification to the EOIP’s
formulaic funding or payout mechanics, subject to approval by the Committee.


Participants must be employed on the last day of a fiscal year (December 31) in
order to be eligible for a payout under the EOIP based on that fiscal year’s
performance. No amounts will be deemed earned or payable under the EOIP by any
Participant whose employment with the Company ends on or before the last day of
the fiscal year. A Participant deemed to be eligible for a payout in accordance
with the provisions of the EOIP for a given fiscal year, need not be employed on
the day of a bonus payout under this EOIP for such fiscal year in order to be
eligible for the payout.


2.2    Involuntary Termination of Employment. Notwithstanding the preceding
paragraph, if, during a fiscal year in which the EOIP is in effect, a
Participant’s employment with the Company is involuntarily terminated: (a) not
for cause by the Company, or (b) on account of the Participant’s death, or (c)
on account of the Participant’s disability (as that term is defined below), then
to the extent and at the time the Company determines there shall be a payout for
that fiscal year under the EOIP, the affected Participant shall be eligible for
a pro rata EOIP payment (or, in the case of death, to that employee’s estate) in
accordance with the applicable calculations of Section 3, “EOIP Payouts” and
subject to all the other provisions of the EOIP; provided, however, that only
the normal employee wages paid to the affected employee (as determined by the
Company in its sole discretion and excluding bonuses, allowances, paid leave,
vacation or severance payments) through that Participant’s separation date from
the Company shall be used in such pro rata allocations.


Any funds not paid out to a Participant under the EOIP, whether due to voluntary
termination of employment, termination of employment for cause or otherwise,
will automatically revert back to the Company.


3.
EOIP Payouts



3.1    Incentive Pool. EOIP payouts are based on the Company’s performance for
three financial metrics – Adjusted EBITDA, Revenues and APC Bookings. An
“Incentive Pool” may or may not be created dependent on the Company’s financial
performance pertaining to all or some of those metrics during the fiscal year.
If the Incentive Pool is created, each Participant is then awarded that
Participant’s designated portion of the Incentive Pool on or before March 31,
2015. The methodology for calculating EOIP payouts to Participants is more fully
described below.


3.2    Minimum Adjusted EBITDA Threshold. No amounts shall be payable under this
EOIP for any fiscal year unless the Company has achieved the established minimum
threshold of Adjusted EBITDA for such fiscal year. Accordingly, if the Company’s
financial performance for the fiscal year falls below the established minimum
threshold of Adjusted EBITDA, there is no payout under the EOIP of any kind,
regardless of the annual Revenue or annual APC Bookings amounts achieved.


3.3    Funding and Payout.


3.3.1    A percentage of Adjusted EBITDA is set aside in an Incentive Pool with
respect to each fiscal year to provide for bonus payments under this EOIP based
on performance in the following three categories: (i) Adjusted EBITDA, (ii)
Revenue and (iii) APC Bookings. The percentage of Adjusted EBITDA that is set
aside based on the Company’s actual level attained in each of these three
categories shall be determined by the Committee after consideration of the
recommendations of the Company’s Chief Executive Officer.


3.3.2    Once the Company’s minimum threshold of Adjusted EBITDA is met, the
percentage of Adjusted EBITDA set aside in the Incentive Pool rises pro rata
incrementally based on actual Company performance in each of the Adjusted
EBITDA, Revenues, and APC Bookings financial metrics subject to an overall
Incentive Pool funding percentage upper limit cap, all as shown in the chart
below. The payout formula for a Participant is shown in the chart below.


(Amounts shown in thousands)


Executive Officer Incentive Plan Mechanics
 




Minimums




Funding
Percentage




Incremental
Value


Incremental
Percentage






Percentage Cap


Adjusted EBITDA, as defined


$10,000


1.00
%
500
0.10
%
2.00
%
Revenue


$104,500


0.50
%
2,500
0.05
%
1.00
%
APC Bookings


$44,500


0.50
%
2,500
0.05
%
1.00
%
 
 
2.00
%
 
 
4.00
%
 
 
 
 
 
 
 
 
 
 
 
 



Executive Officer Plan Incentive Summary


Title


Percentage of Pool
Chief Executive Officer
30.0
%
Chief Operating Officer
22.0
%
Chief Financial Officer
16.0
%
EVP, Marketing & Sales
16.0
%
SVP, General Counsel
16.0
%
 
100.0
%
 
 



 





4.
DEFINITIONS



“Adjusted EBITDA” – means generally earnings before interest expense, taxes,
depreciation and amortization, profit sharing plan contributions, stock
compensation, incentive pay (excluding sales commissions) and other unusual or
non-cash charges, but shall be as determined by the Company, in its sole
discretion, with the assistance of its accountants. In calculating Adjusted
EBITDA, the Company shall exclude the effects of any acquisition or divestiture
undertaken by the Company for the fiscal year in which such event occurs.


“APC Bookings” – means generally to revenue (a) to which the Company has a
legally binding, contractual right pursuant to a Sales Contract signed after
December 31, 2013, and (b) which involves the sale of equipment or services
associated with the Company’s APC product line, all as determined by the
Company, in its sole discretion. For purposes of clarity, it is understood that
APC Bookings shall not include revenue (i) for equipment or services included in
the scope of work of contracts executed and entered into prior to January 1,
2014 and restated in newly executed contracts; (ii) revenues relating to work
for which authorization to proceed from the customer is required but has not
been obtained in writing; or (iii) revenues relating to any equipment or
services the delivery of which has been cancelled by the customer.


“Committee” – means the Compensation Committee of the Company’s Board of
Directors or such other committee as may from time to time succeed or perform
the functions of that Committee.


"Disability” – means that a Participant, after exhausting any applicable leave
available under the Company's policies, is unable because of physical or mental
condition to perform the essential functions of such Participant's position,
with or without a reasonable accommodation.


“Revenue” – means the Company’s net sales, as determined by the Company in its
sole discretion.


“Sales Contract” – means a comprehensive set of executed, legally binding
documents between the Company and a customer, in form and substance acceptable
to the Company.


5.
OTHER CONDITIONS



5.1    No Alienation of Awards. Payouts under this EOIP may not be assigned or
alienated, except that payouts earned and payable may be assigned under the laws
of descent and distribution of the Participant’s domicile.


5.2    No Right of Employment. Neither the EOIP nor any action taken under the
EOIP shall be construed, expressly or by implication, as either giving to any
Participant the right to be retained in the employ of the Company or any
affiliate, or altering or limiting the employment-at-will relationship between
the Company and any Participant.


5.3    Taxes, Withholding. The Company or any affiliate shall have the right to
deduct from any payout under the EOIP any applicable federal, state or local
taxes or other amounts required by applicable law, rule, or regulation to be
withheld with respect to such payment.


5.4    Code Section 409A. The EOIP is intended to be exempt from or comply with
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.


5.5    Plan Administration; Effectiveness for any Fiscal Year. The EOIP shall be
administered by or under the authority of the Committee which shall have the
full discretionary power to administer and interpret this EOIP and to establish
rules for its administration.


5.6    Reservation of Rights; Governing Law; Contract Disclaimer. The Company
reserves the right to amend or cancel the EOIP in whole or in part at any time
without notice. There can be no guaranty that the EOIP will be in effect in any
subsequent fiscal year. The Company also reserves the right to decide all
questions and issues arising under the EOIP and its decisions are final. The
EOIP shall be construed in accordance with and governed by the laws of the State
of Illinois. The EOIP is a statement of the Company’s intentions and does not
constitute a guarantee that any particular EOIP payment amount will be paid. It
does not create a contractual relationship or any contractually enforceable
rights between the Company or its wholly owned subsidiaries and the Participant.










2014 Executive Officer Incentive Plan
Final Issued Effective February 25, 2014    1